Citation Nr: 0934614	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  03-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to April 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the RO.  

In December 2004, the Board remanded this matter to the RO 
for additional development of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In its December 2004 remand, the Board asked the RO to 
schedule a VA medical examination in order to determine the 
nature and etiology of any low back disability from which the 
Veteran suffers.  The RO obtained a medical opinion based on 
pertinent documents in the claims file but without an 
examination.  The December 2004 remand specified that a 
medical examination be provided.  Because the RO did not 
comply, a remand for corrective action is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required).

The Board notes that the Veteran is incarcerated, and there 
seem to have been some miscommunications between the RO, the 
penal institution, and the Veteran.  The Veteran indicated in 
June 2009 that he was waiting for an appointment date with 
the prison's physician.  Correspondence from the prison seems 
to indicate that the Veteran did not report for an 
examination scheduled for May 20, 2009, but the medical 
record refers to psoriasis.  In any event, the RO must make 
reasonable efforts to schedule a medical examination at the 
Veteran's prison.  The specifics of the requested examination 
are detailed below.  If the RO is unsuccessful in 
coordinating the medical examination, it must document its 
efforts to arrange the examination.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The Veteran should be afforded the 
opportunity to supplement the record with 
current treatment records concerning his 
back.

2.  Schedule the Veteran for an 
appropriate VA medical examination to be 
held at the prison in which he is 
incarcerated to determine the nature, 
severity and etiology of any back 
disorder.  The examining physician is 
requested to review pertinent documents in 
the claims file, including the service 
treatment records, in detail and to render 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any currently diagnosed 
back disorder is of in-service origin or 
otherwise related thereto.  The examiner 
should provide a complete rationale for 
all conclusions reached.

3.  In the event that the RO does not 
manage to arrange the requested 
examination and concludes that it is not 
possible to arrange a VA examination at 
the place of incarceration, it must 
document its efforts to arrange the 
requested examination.  

4.  Following completion of the above, 
review the evidence and readjudicate the 
Veteran's claim.  If the claim remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

